Citation Nr: 1141652	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-25 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from April 1979 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran appeared and testified at a hearing held at the RO before a Decision Review Officer in August 2009.  A copy of the transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand of the Veteran's claims is necessary for additional development.

As for the Veteran's claim seeking a compensable disability rating for his service-connected bilateral hearing loss, in April 2011, he submitted a statement indicating that he had just undergone an audiological evaluation at the VA Medical Center in Fort Meade, South Dakota, as a result of which he says he was told that he needed to get new hearing aids because the testing showed a "significant reduction" in his hearing.  

The report of the April 2011 audiological evaluation has not been procured and associated with the claims folder.  Thus, a remand is warranted to obtain this record.  

In addition, the duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  As the Veteran has submitted evidence of an increase in severity of his service-connected hearing loss, and as (without having seen the report of the April 2011 audiological evaluation) the Board is uncertain as to whether that examination is adequate for rating purposes, the Board finds that, on remand, a new VA examination should be conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Finally, the Board finds that the Veteran has raised an issue of entitlement to an extraschedular disability rating for his service-connected bilateral hearing loss under 38 C.F.R. § 3.321(b).  However, the RO has not adjudicated this matter in the first instance.  On remand, the RO should adjudicate whether referral for consideration of an extraschedular disability rating is warranted.
 
As for the Veteran's claim seeking service connection for tinnitus, the Board finds that the previous medical opinions of record are not adequate for rating purposes.  At the February 2007 VA examination, the examiner opined that it is less likely than not that the Veteran's tinnitus is related to military noise exposure.  In rendering this opinion, the examiner stated that it is likely that the progression of the Veteran's hearing loss during his civilian noise exposure and the appearance of his tinnitus are related.  This statement, however, fails to take into account that the Veteran also has service-related hearing loss and thus does not explain how the Veteran's current tinnitus can be disassociated from the Veteran's service-connected hearing loss no matter that there might be a component of it that is related to post-service occupational noise exposure.  At a second examination conducted in May 2009, the same examiner stated that the Veteran's reported tinnitus (reported as occurring 5 to 10 minutes daily) was within the parameters of a normally occurring event, and that such things as medications and caffeine-based beverages can aggravate this tinnitus.  Thus she opined that the Veteran's tinnitus is not the result of, or aggravated by, his active military service.  Again, the examiner failed to address the question of whether there is a relationship between the Veteran's current tinnitus and his service-connected bilateral hearing loss.

Thus, the Board finds that remand is warranted for the VA examiner who conducts the audiological examination to provide an opinion as to whether the Veteran's tinnitus is directly related to the conceded in-service noise exposure or whether it is secondary to (i.e., proximately due to, the result of or aggravated by) his service-connected bilateral hearing loss.  The Board notes that it appears the Veteran had both in-service noise exposure and post-service occupational and recreational noise exposure.  It is necessary for the examiner to consider whether the Veteran's reported tinnitus is related to his in-service, versus his post-service noise exposure, as well as whether his tinnitus cannot be disassociated from his service-connected bilateral hearing loss and thus might be secondary thereto.

Finally, the Board notes that the Veteran has asserted that the VA audiologist at the Rapid City Outpatient Clinic who performed the last two VA examinations is negatively biased against hearing loss compensation claims.  Consequently, the Board directs that the Veteran's next VA examination should be scheduled at the closest VA Medical Center, which appears to be in Fort Meade according to his April 2011 statement of having been recently evaluated there.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's audiological treatment records from the VA Medical Center in Fort Meade, South Dakota, from April 2011 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.  All such available documents should be associated with the claims folder.  

2.  Thereafter, schedule the Veteran for VA audiological examination at the VA Medical Center in Fort Meade, South Dakota.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.

a.  The examination should be conducted by a VA audiologist for the purpose of ascertaining the current severity of the Veteran's service-connected bilateral hearing loss.  The examiner should perform a complete audiological evaluation. The examiner should elicit information as to the effect that the Veteran's hearing loss has on his activities of daily living, including work and social activities.  If speech discrimination testing was inappropriate, the examiner should indicate the reason for why such was not performed or is not adequate for rating purposes.

b.  In addition, the examiner should elicit information as to the Veteran's tinnitus (including any symptoms and their onset, frequency and severity), as well as a detailed history of his post-service occupational and recreational noise exposure.  (The examiner is hereby informed that in-service noise exposure as related to the Veteran's military occupational specialty of Air Force Carpenter has already been conceded).  Based upon the findings, the examiner should answer the following questions:

i. Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current tinnitus is related to his military noise exposure?  

ii. If the answer to the previous question is negative, then is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current tinnitus is proximately due to, the result of or has been aggravated by his service-connected hearing loss?  

In responding to these questions, the examiner should take into consideration the Veteran's report of the onset of his tinnitus, as well as any report of a continuity of symptoms, if any, since service.  The examiner should also consider the Veteran's in-service noise exposure and his post-service occupational and recreational noise exposure and clearly opine which is the most likely etiology of the Veteran's tinnitus.  Finally, the examiner should consider whether the Veteran's tinnitus cannot be disassociated from his service-connected hearing loss.  In this regard, the Board notes that the fact that the Veteran has been granted compensation for a service-related hearing loss adds to the credibility of his contention that his tinnitus is related to service because 'an associated hearing loss is usually present' with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  

A complete rationale with discussion of the evidence of record and any supporting medical or scientific literature, studies, etc. should be provided.

3.  Thereafter, the Veteran's claims should be readjudicated, including adjudication of whether referral is warranted for consideration of an extraschedular disability rating under 38 C.F.R. § 3.321(b) for the Veteran's service-connected bilateral hearing loss.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011)  

.


